Citation Nr: 0615764	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  98-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to Department of Veterans Affairs benefits.



WITNESS AT HEARINGS ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant had active military service from June 1993 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The appellant testified before the undersigned Veterans Law 
Judge in October 1999.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant was dismissed from her Air Force service as the 
result of a sentence from a general court-martial.  Her DD 
214 recorded her character of service as "uncharacterized" 
although this was most likely in error as the appellant was 
an officer and dismissal from service is a punitive 
discharge.  

The RO construed the use of the word "uncharacterized" as 
falling within the definition of the word as used at 
38 C.F.R. § 3.12(k) (2005).  The RO then cited to 38 C.F.R. 
§ 3.12(k)(1) as the underlying authority for the denial of 
the appellant's claim.  The reliance on this authority was 
misplaced.  The cited regulation, 38 C.F.R. § 3.12(k)(1), 
pertains to "administrative separations" and not to cases 
involving a discharge as a result of a sentence from a 
general court-martial.  The appellant in this case was not 
administratively separated.  Accordingly, the regulation 
cited by the RO is not for application in this case.

It appears that the appropriate authority to cite would be 
38 U.S.C.A. § 5303(a) (West 2002) and 38 C.F.R. § 3.12(c)(2) 
(2005) which lists a dismissal/discharge by reason of the 
sentence of a general court-martial as one of the reasons 
that would constitute to a bar for the receipt of VA 
benefits.  The appellant's attorney acknowledged the 
regulation, in general, in submissions dated in May 1998 and 
July 1998, respectively.  This acknowledgement was made, in 
part, in furtherance of the argument that a showing of 
insanity at the time the offenses were committed in service 
would serve to remove the prohibition against receiving VA 
benefits.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

The RO should issue a supplemental statement of the case that 
addresses the application of 38 U.S.C.A. § 5303(a) and 
38 C.F.R. § 3.12(c)(2) to the appellant's claim.  

The appellant's case was remanded for additional development 
in February 2000.  It was returned to the Board March 2006.  
Unfortunately, not all of the requested development was 
accomplished.

The remand asked that the appellant's personnel records be 
obtained and associated with the claims file.  This was not 
done.  The RO requested the appellant's personnel records as 
well as detailed records pertaining to her general court-
martial in February 2000.  There is a response from the 
National Personnel Records Center (NPRC), dated in April 2000 
that says requested information mailed.  However, the 
information received was little more than what was already of 
record in regard to the general court-martial and no 
personnel records are contained in the claims file.  Another 
request for these records must be made.

The RO also requested a copy of the hearing transcript from 
the general court-martial from the NPRC in July 2000.  A 
negative reply was received in March 2002.  The U. S. Air 
Force Legal Services Agency is the likely repository for 
records pertaining to the appellant's court-martial.  Another 
request for the transcript, to that agency, should be made.

Finally, the RO wrote to the appellant to provide the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 in 
July 2005.  However, the letter failed to provide any 
information on what was needed to substantiate her claim.  
The appellant currently has a discharge that, assuming 
without deciding at this time, serves as a bar to the receipt 
of VA benefits.  The attorney, that represented the appellant 
at the outset of her claim, argued that she was insane at the 
time she committed the offenses that lead to her court-
martial conviction, and ultimate dismissal from service.  If 
insanity at the appropriate time could be established, the 
bar to benefits could be removed as per 38 U.S.C.A. § 5303(b) 
and 38 C.F.R. § 3.12(b).  The appellant should be advised of 
what information/evidence is required to show that she was 
insane at the time she committed the offenses in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all 
notification and development actions 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 are fully complied with as 
to the issue on appeal.  

2.  The RO should request copies of the 
appellant's service personnel records 
from the appropriate source.

3.  The RO should request a copy of the 
transcript for the appellant's general 
court-martial from the U. S. Air Force 
Legal Services Agency, AFLSA/JAJM, 112 
Luke Avenue, Suite 343, Bolling, AFB 
20032.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal 
to include citation to the pertinent 
statutory and regulatory authority.  If 
any benefit sought is not granted, the 
appellant, and her representative if any, 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


